DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting et al. (Ting) (US 2017/0330742 A1).
	In regards to claim 1, Ting (Figs. 1-7 and associated text) discloses a semiconductor device (Fig. 7), comprising: a substrate (item 100) having at least two fins (item 300) thereon and a first isolation trench (item 120) between the at least two fins (item 300), wherein the first isolation trench (item 120) is disposed within a first region (item 101); and a first isolation structure in the first isolation trench (item 120), wherein the first isolation structure (item 310) consists of a liner layer (items 311, 321, 341) covering a lower sidewall of each of the at least two fins (item 300) and a bottom surface of the first isolation trench (item 120), and a stress-buffer film (items 313, 323, 343) on the liner layer (items 311, 321, 341), wherein the stress-buffer film (items 313, 323, 343) is a silicon suboxide film of formula SiOy, wherein y<2 (paragraphs 22, 23).
	In regards to claim 2, Ting (Figs. 1-7 and associated text) discloses a second isolation trench (item 120 of greater width on the right) in the substrate (item 100) within a second region (item 102); and a second isolation structure (item 310) in the second isolation trench (item 120 of greater width), wherein the second isolation structure (item 310) comprising the liner layer (items 311, 321, 341), the stress-buffer film (items 313, 323, 343), and a trench-fill oxide layer (items 315, 325, 345) on the stress-buffer film (items 313, 323, 343).
	In regards to claim 3, Ting (Figs. 1-7 and associated text) discloses wherein the first region (item 101) is a dense region and the second region (item 102) is an isolated region (paragraph 20).
	In regards to claim 4, Ting (Figs. 1-7 and associated text) discloses wherein a width of the second isolation trench (item 120 of greater width on the right) is greater than that of the first isolation trench (item 120 of smaller width on the left).
	In regards to claim 5, Ting (Figs. 1-7 and associated text) discloses wherein the liner layer (items 311, 321, 341) is a silicon dioxide layer (paragraphs 22, 23).
	In regards to claim 6, Ting (Figs. 1-7 and associated text) discloses wherein the trench-fill oxide layer (items 315, 325, 345) may be a silicon oxide film of formula SiOx, wherein x<y (paragraphs 22, 23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (Ting) (US 2017/0330742 A1).
	In regards to claim 7, Ting does not specifically disclose wherein a lower portion of the first isolation trench does not include the trench-fill oxide layer.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the thicknesses of the first and second insulating layers of different densities, as taught by Ting, to be close to the width of the first isolation trench.  This would allow very little trench-fill material within the first isolation trench before etching to the depths shown in Figs. 4 and 7 of the final structure of Ting.  In this instance, the first isolation trench would not include the trench-fill oxide layer.
	In regards to claim 8, Ting does not specifically disclose wherein the lower portion is located at least below half of a trench depth of the first isolation trench within the first region.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include a lower portion that is located at least below half of a trench depth of the first isolation trench within the first region, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	In regards to claim 9, Ting does not specifically disclose wherein the stress-buffer film has a thickness that is greater than or equal to about 40 angstroms at a fin pitch of about 48 nm.
However, the applicant has not established the critical nature of the stress-buffer film having a thickness that is greater than or equal to about 40 angstroms at a fin pitch of about 48 nm..  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	In regards to claim 10, Ting does not specifically disclose wherein the stress-buffer film has a thickness ranging between about 40 angstroms and about 80 angstroms at a fin pitch of about 48 nm.
	However, the applicant has not established the critical nature of the stress-buffer film has a thickness ranging between about 40 angstroms and about 80 angstroms at a fin pitch of about 48 nm.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        September 12, 2022